 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSheet Metal Workers' International Association,Local Union No 283 and James SalazarConditioned Air & Refrigeration Company, Inc ,d/b/a Conditioned Air, a/k/a Cargo and SheetMetal & Air Conditioning Contractors NationalAssociation, Inc , Party in Interest and SheetMetal Workers' International Association,AFL-CIO, Party-in-Interest Cases 32-CB-1920, 32-CB-1936, 32-CB-2046, and 32-CB-2118January 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 29, 1987, Administrative Law JudgeFredenck C Herzog issued the attached decisionThe General Counsel filed exceptions and a sup-porting brief, the Respondent filed a brief in re-sponse to the exceptions, and Party in InterestSheet Metal Workers' International Association,AFL-CIO (SMWIA) filed a brief in support of thejudge's decisionThe National Labor Relations Board has delegat-ed its authonty in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings, findings,2and conclusionss and to adopt the recommendedOrder, for the reasons set forth below1 There were no exceptions to the judge s dismissal of the allegationsthat (1) the Respondent Union unlawfully attempted to compel theCharging Party Employer to adhere to the provisions of a collective bargaining agreement which Included a union security clause at a timewhen the Employer had withdrawn recognition from the Respondent onthe asserted basis of a reasonable doubt about the Respondent s continuedmajority status and (2) that the Respondent unlawfully restrained and coerced the Employer in the latter s selection of its representatives for thepurposes of collective bargaining and the adjustment of grievances bypreferring charges against and fining Shop Foreman Gary Lindblom Inthe absence of exceptions to the judge s dismissal of these allegations nelther of these Issues is before the Board for review and there is thereforeno need for us to consider the judge s analysis of these matters2 In the penultimate paragraph of sec HI B of his decision the judgefinds that the November 8 1984 decision of the National Joint Adjustment Board (NJAB) required the Employer to execute a 3 year collective bargaining agreement extending from 1 July 1984 to 30 June 1987identical in all respects to the then current agreement between the Respondent and the [multiemployer] Association with the exception of interest arbitration provisions However contrary to this finding theNJAB decision does not expressly require that the collective bargainingagreement It directed be identical to the then current contract in effectbetween the Respondent and the multiemployer association Sheet Metal& Air Conditioning Contractors Association of Central California Inc(the Association) Actually the then current contract between the Respondent and the Association was for only 1 year July 1 1984 throughJune 30 1985 rather than the 3 year contract that the NJAB directed theRespondent and the Employer to enter Into The judge s misstatement ofthe record in this regard does not affect our result'In his formal Conclusion of Law 3 the judge concludes that GaryLindblom was a representative of the Employer for the purposes of collective bargaining and the adjustment of grievances However mconsistI FACTSThe relevant facts, as set forth more fully by thejudge, are essentially as followsAt all times material, pursuant to Section 9(a) ofthe Act, the Respondent was the exclusive bargain-ing representative of the Employer's employees inthe unit set forth by the judge in the first paragraph of section III,D of his attached decision 4The Sheet Metal & Air Conditioning Contractors Association of Central California (the Associa-tion) was at all times material an organization ofemployers existing for the purpose, inter aim, ofrepresenting its constituent employer members innegotiating and administering collective-bargainingagreements with the RespondentThe Employer was a member of the Associationfrom about 1950 through February 29, 1984, andwas bound to successive collective bargainingagreements between the Respondent and the Asso-ciation, including the agreement entered into onOctober 16, 1981, covering the period July 1,1981-June 30, 1983On September 26, 1983, the Respondent and theAssociation entered into a 1-year extension of theircollective bargaining agreement, until June 30,1984 Both the basic contract and the extensioncontained interest arbitration provisions (art X,sec 8), set forth in pertinent part in section III,B,of the judge s decisionOn February 29, 1984,5 the Employer notifiedboth the Association and the Respondent in writingthat the Employer would continue to participate inthe Association, but that it was revoking its assign-ment of bargaining rights to the Association effective immediately, and that thereafter the Employerwould bargain independently 6In a March 22 letter to the Employer the Respondent acknowledged receipt of the Employer'sFebruary 29 letter revoking its assignment of bargaining rights to the Association, requested thatently with this formal Conclusion of Law the judge finds in the final twoparagraphs of sec III G of his decision that the evidence is insufficient toallow a finding that Lindblom engaged in collective bargaining grievance adjustment or some other closely related activity such as contractInterpretation There were no exceptions to either the judge s conclusionor his finding and the underlying Issue is therefore not before the Boardfor review4 In this regard the parties stipulated that the Respondent was the exelusive 9(a) representative until at least June 30 1984 and the judgefound without subsequent exception that the Employer s later withdrawal of recognition from the Respondent on July 30 1984 was not supported by a reasonable doubt about the Respondent s continued majoritystatus5 All the following dates are 1984 unless otherwise indicated'The judge found without subsequent exception that the parties tothe instant unfair labor practice proceeding appear to have premised theirrespective arguments on the assumption that for purposes of this casethe Employer had effectively withdrawn from the Association with thisFebruary 29 letter297 NLRB No 103 SHEET METAL WORKERS LOCAL 283 (CONDITIONED AIR)659"our contract" be opened for negotiations, and re-quested that meetings for the purpose of negotiat-ing a new contract between the Employer and theRespondent be held in MayAs it turned out, however, contract negotiationsbetween the Respondent and the Employer did notbegin until July At the first session, on July 5, theEmployer presented a lengthy contract proposalAfter caucusing to discuss it, the Respondent askedfor more time to review it thoroughly There wasno further substantive discussion at this meeting,and the parties set July 16 as the date for the nextnegotiating sessionAt the July 16 session, the Respondent presenteda lengthy counterproposal to the Employer's July 5proposal After the Employer caucused to considerit, the parties agreed to meet again on July 23However, that meeting was canceled due to a busi-ness emergency involving the Employer's principalnegotiators Another meeting was scheduled forJuly 27, but that meeting was also canceled, due toa medical emergency involving the Respondent'spnncipal negotiator•On July 30, the Employer notified the Respond-ent in writing that the Einployer had recently re-ceived evidence that (in the Employer's view)demonstrated that the Respondent no longer repre-sented a majority of the Employer's unit employ-ees, and that the Employer could no longer lawful-ly continue to negotiate with the Respondent 7There were no further negotiations between theRespondent and the Employer On October 1, theRespondent invoked interest arbitration by notify-ing the National Joint Adjustment Board (NJAB)that it considered its negotiations with the Employ-er to be "deadlocked" within the meaning of arti-cle X, section 8, of the expired collective-bargain-ing agreement between the Respondent and the As-sociation A hearing was held before the NJAB onNovember 6 Although the Employer receivednotice of the heanng and was given the opportuni-ty to appear and testify before the NJAB, it did notappear at the hearing The NJAB issued its writtendecision on November 8, in which it required, interaim, that the Employer execute a 3-year collective-bargaining agreement with the Respondent for the, period July 1, 1984-June 30, 1987, with (1) wagesand benefits during the first year to be the same asthose contained in the Respondent's July 1, 1984-June 30, 1985 collective-bargaining agreement withthe Association, (2) wage and benefit reopeners forthe period July 1, 1985-July 1, 1986, with theNJAB retaining jurisdiction regarding the reopen-7 As noted above, the judge found that the Employer's withdrawal ofrecognition was ultimately not based on a reasonable doubt about the Re-spondent's continued majority statusers "in the event the parties are unable to resolvethem in local negotiations", and (3) deletion of arti-cle X, section 8, the interest arbitration provisionsIn February 1985, the Employer filed a petitionin U S district court to vacate the above NJAB in-terest arbitration award The Respondent filed acounterpention to confirm the award On August10, 1987, shortly after the judge issued his decisionin the instant proceeding, dismissing the complaintin its entirety, the Employer notified the judge inwriting that it had ceased operation on May 30,1986, filed for bankruptcy on September 3, 1986,and had permanently closed On November 1,1989, the district court dismissed the Employer'spetition to vacate the 1984 NJAB award, for lackof prosecutionII ANALYSIS AND CONCLUSIONSThe issue in this case is whether the Respondentviolated Section 8(b)(1)(B) of the Act by (a) unilat-erally submitting unresolved bargaining issues be-tween it and the Employer to the interest arbitra-tion procedures contained in the expired collective-bargaining agreement between the Respondent andthe Association, after the Employer had timelywithdrawn from and revoked its assignment of bar-gaining rights to the Association, and (b) by seek-ing to impose and enforce the NJAB-directed col-lective-bargaining agreement on the Employer,even though that agreement was reached by a bar-gaining representative allegedly not chosen by theEmployerThis same general issue was recently resolved bythe Board in Electrical Workers IBEW Local 113(Collier Electric), 296 NLRB 1095 (1989), whichissued after the judge's decision in the instant caseThere, on facts materially similar to those in the in-stant case, the Board majority, with Chairman Ste-phens dissenting, set forth a framework for analysisof this general issue, under which the Board firstconsiders whether there is a reasonable basis in factand law for a union's submission of unresolved bar-gaining issues to interest arbitration, i e, whetherthe collective-bargaining agreement in question ar-guably still binds a single employer, who hastimely withdrawn from the multiemployer associa-tion, to the contractual interest arbitration provi-sions If it is determined that the collective-bargain-ing agreement at least arguably still binds the em-ployer to the interest arbitration provisions, theunion will be free to seek enforcement of thoseprovisions, including pursuit of a court suit to en-force the contract, without violating Section8(b)(1)(B) or Section 8(b)(3) of the Act On theother hand, the majority in Collier held that if thecollective-bargaining agreement does not even ar- 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDguably bind the single employer to the interest ar-bitration provisions, then the union's submission ofunresolved bargaining issues to interest arbitrationwould constitute bad-faith bargaining and coercionof the employer in the selection of its collective-bargaining representative, in violation of Section8(b)(1)(B) The Collier majority went on to empha-size, however, that the presence of an interest arbi-tration provision in a collective-bargaining agree-ment does not relieve employers and unions oftheir responsibilities to engage in good-faith bar-gaining and, upon proper invocation of its jurisdic-tion, the Board will review the bargaining for a re-newal agreement to ensure that the parties havebargained in good faith prior to the submission ofany unresolved issues to interest arbitration Id at1098In Sheet Metal Workers Local 54 (Texas SheetMetal), 297 NLRB 672, issued today, we appliedthe Collier framework for analysis to facts substan-tially similar to those in the instant case Indeed,the interest arbitration provisions at issue in TexasSheet Metal are identical in all material respects tothose at issue here•article X, section 8 of theStandard Form of Union Agreement (SFUA) forthe Sheet Metal, Roofing, Ventilation and Air Con-ditioning Contracting Divisions of the ConstructionIndustryAs in Collier and Texas Sheet Metal, the collec-tive-bargaining agreement in the instant case doesnot contain language explicitly stating that an em-ployer who has withdrawn from the multiemployerassociation is no longer bound to the contractualinterest arbitration provisions Moreover, as inTexas Sheet Metal, the interest arbitration provi-sions in this case refer preliminarily to the settle-ment of controversies or disputes arising out of thefailure of "the parties" to negotiate a renewalagreement, and refer thereafter to "differences be-tween the parties" and the unilateral right of"either party" to submit unresolved disputes to theNJAB upon unsuccessful completion of certainlocal initial attempts at dispute resolution Finallyin this regard, as in Texas Sheet Metal, the instantinterest arbitration provisions provide that the"representatives of the parties who appear at thehearing" have certain procedural rights, "eitherparty" may file briefs with the NJAB, and theunanimous decisions of the NJAB shall be binding"upon the parties" We find that these contractprovisions, like the contract provisions in questionin Texas Sheet Metal and in Collier, could arguablybe interpreted as binding the Employer to the in-terest arbitration provisions, as a single employeron whose behalf those provisions were negotiatedand agreed to by the Association, at a time whenthe Employer was still a member of and had notyet revoked the assignment of its bargaining rightsto the AssociationAlso in regard to the question of whether theEmployer is arguably bound to the interest arbitra-tion provisions, we note that the complaint alleges,and the Respondent admits, that the Employer, byvirtue of its membership in the Association prior toFebruary 29, 1984, was a "party" to the July 1,1981-June 30, 1983 (extended through June 30,1984) collective-bargaining agreement between theRespondent and the Association, which, as seen, in-cluded the interest arbitration provisions in ques-tion, article X, section 8 8Based on all the above factors, we find that theinterest arbitration provisions in question, like thealmost identical ones in Texas Sheet Metal, could atleast arguably be interpreted as binding on the Em-ployer, and that there is therefore a reasonablebasis in fact and law for the Respondent's submis-sion of unresolved bargaining issues to interest arbi-trationFinally, the record does not show that the inter-est arbitration mechanism was used by the Re-spondent to relieve it of its duty to bargain withthe Employer for a new contract Rather, the evi-dence shows that the Respondent met twice in ne-gotiating sessions with the Employer, exchanginglengthy proposals, prior to the Respondent's con-tractually defensible unilateral determination thatnegotiations for a renewal contract were dead-locked and its consequent submission of the issuesto interest arbitration There is no evidence that theRespondent engaged in bad-faith bargaining eitherbefore or after its submission of unresolved issuesto the NJAB 9In light of all the above considerations, we con-clude that the Respondent did not violate Section8(b)(1)(B) of the Act as alleged 10ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-misseda Furthermore in this regard, in the Employer's February 29, 1984written notification to the Respondent and the Association that It was re-voking its assignment of bargaining rights to the Association, the Em-ployer states that it is "a party" to the July 1, 1981-June 30, 1984 (asextended) collective-bargaining agreement between the Respondent andthe Association9 In any event, the complaint does not allege a failure on the part ofthe Respondent to bargain in good faith prior to its submission of unre-solved Issues to Interest arbitration Indeed, at the hearing the GeneralCounsel reiterated that there was no 8(b)(3) allegation in the complaint,and that none was being pursued'° Sheet Metal Workers Local 54 (Texas Sheet Metal), 297 NLRB No104, Electrical Workers 1BEW Local 113 (Collier Electric), 296 NLRB11195 (1989) SHEET METAL WORKERS LOCAL 283 (CONDITIONED AIR)661CHAIRMAN STEPHENS, dissenting in part1 would find, for the reasons set forth in my dis-senting opinions in Electrical Workers IBEW Local113 (Collier Electric), 296 NLRB 1095 (1989), andSheet Metal Workers Local 54 (Texas Sheet Metal),297 NLRB 672, that the Respondents violated Sec-tion 8(b)(1)(B) of the Act by (1) insisting that un-resolved bargaining issues be settled through theinterest arbitration provisions of the 1983-1984 ex-tension of the collective-bargaining agreement, and(2) filing, in the Charging Party Employer's Feder-al court suit to vacate the resulting arbitrationaward, a counterpetition to confirm the award 11 I would find the filing of the counterpetition to confirm the award tobe a violation only because it is part and parcel of the Respondent's in-sistence that a collective-bargaining agreement determined by the NJABbe Imposed on the Employer rather than having the terms of an agree-ment negotiated by the Employer's chosen representatives It would be adifferent case if a union were merely seeking a declaratory judgmentfrom a court concerning its rights under an agreement Under my view,however, obtaining a declaratory judgment in its favor from a courtwould not necessarily immunize a union's insistence on imposing, ratherthan negotiating, an agreement In other words, the Board would still befree to determine for itself whether the language of the agreement metthe statutory requirements for waiver See Collier Electric Co, supra, dis-senting opinion at fns 8 and 14Daniel F Altemus Jr. Esq , for the General CounselKathryn A Sure, Esq (Wylie, Blunt, McBride & Jesmger),of San Jose, California, for the RespondentStephen T Davenport Jr, Esq (Finkle & Stroup), ofFresno, California, for the Charging PartyDECISIONSTATEMENT OF THE CASEFREDERICK C HERZOG, Administrative Law JudgeThis matter was heard by me in Fresno, California on 29,30, and 31 January and 5 and 6 February 1986 Thecharge in Case 32-CB-1920 was filed on 3 December1984 by James Salazar, an individual The charges inCases 32-CB-1936, 32-CB-2046, and 32-CB-2118 werefiled by Conditioned Air & Refrigeration Company, Inc ,d/b/a Conditioned Air, a/lc/a CARCO (the Employer)on 20 December 1984, 3 May 1985, and 31 July 1985, re-spectivelyOn 31 May 1985, the Acting Regional Director forRegion 32 of the National Labor Relations Board(Board) issued an order consolidating cases, consolidatedcomplaint and notice of hearing in Cases 32-CB-1920and 32-CB-1936, alleging that Sheet Metal Workers'International Association, Local Union No 283 (Re-spondent) committed certain violations of Section8(b)(1)(B) of the ActOn 12 September 1985, the Regional Director forRegion 32 of the Board issued an order consolidatingcases, amended consolidated complaint and notice ofhearing in Cases 32-CB-1920, 32-CB-1936, 32-CB-2046,and 32-CB-2118, alleging that the Respondent commit-ted certain violations of Section 8(b)(1)(A) and (B) of theActOn 18 December 1985, the Regional Director forRegion 32 of the Board issued a second amended con-solidated complaint and notice of hearing alleging viola-tions of Sections 8(b)(1)(A) and (B) and 8(b)(2) of theAct Respondent's answer to the aforementioned com-plaint, duly filed, denies the commission of any unfairlabor praticesThe Employer and Respondent appeared at the hear-ing through counsel and were given full opportunity toparticipate, to introduce relevant evidence, to examineand cross-examine witnesses, to argue orally, and to filebriefs Based on the record, and my consideration of thebriefs filed by counsel for the General Counsel, counselfor the Employer, counsel for Respondent, counsel forSheet Metal & Air Conditioning Contractors NationalAssociation, Inc , and counsel for Sheet Metal Workers'International Association, AFL-CIO,' and my observa-tion of the demeanor of the witnesses, I make the follow-ingFINDINGS OF FACTI JURISDICTIONBased on the allegations of the second amended con-solidated complaint, as admitted by Respondent's answerwhich it orally amended at the hearing, I find and con-clude that the Employer is a State of California corpora-tion with an office and place of business in Fresno, Cali-fornia, where it is engaged in the business of fabricationand nonretail sale and installation of plumbing, refrigera-tion, and other related products During the past 12months preceding the issuance of the complaint, the Em-ployer, in the course and conduct of its business oper-ations, purchased and received goods and services valuedin excess of $50,000 directly from suppliers located out-side the State of CaliforniaIt is admitted and I find that the Employer is an em-ployer engaged in and affecting commerce within themeaning of Section 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat Respondent is now, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The IssuesThe principal issues in this case are (1) whether theEmployer had a good-faith doubt of the Respondent'scontinued majority status at the time it withdrew recog-nition from the Respondent and, if so, whether the Re-spondent has violated and is violating Sections 8(b)(1)(A)1 On 1 August 1985 Sheet Metal & Air Conditioning Contractors Na-tional Association, Inc filed a Motion to Intervene in this proceeding,and on about 5 September 1985, Sheet Metal Workers' International As-sociation, AFL-CIO filed a similar motion Said motions were grantedby Order dated 13 August and 11 September 1985, and these parties aredenominated as parties in Interest They did not appear at the heanng,but did file briefs 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand 8(b)(2) of the Act by thereafter attempting tocompel the Employer to adhere to the provisions of acollective-bargaining agreement which includes a union-security clause, (2) whether, regardless of the bona fidesof the Employer's doubt of the Respondent's continuedmajority status, the Respondent violated Section8(b)(1)(B) of the Act by attempting to enforce the inter-est arbitration articles of the expired contract betweenSheet Metal & Air Conditioning Contractors Associationof Central California, Inc (the Association) and the Re-spondent, at a time when the Employer had withdrawnbargaining authority from the Association and elected tobargain individually with the Respondent regarding theterms of a successor contractA separate, unrelated issue is whether Respondent, bypreferring charges against and fining a supervisor-member working for the Employer, has restrained or co-erced the Employer in the selection of his representativefor the purposes of collective bargaining or the adjust-ment of grievances, in violation of Section 8(b)(1)(B) ofthe ActB BackgroundThe Employer is engaged in the construction industryas a sheet metal contractor It has been a member of theAssociation since the Association's incorporation in 1950Thereafter, until the events involved in the instant case,the Employer has remained a member of the Associationand has been bound to successive collective-bargainingagreements between the Association, an affiliate of SheetMetal & Air Conditioning Contractors National Associa-tion, Inc (SMACNA), and the Respondent hereinThe Association and Respondent entered into a succes-sor collective-bargaining agreement entitled "StandardForm of Union Agreement" (Agreement) extending from1 July 1981 to 30 June 1983, and thereafter entered into a1-year extension of the Agreement which expired on 30June 1984 2 Article X of the Agreement contains alengthy grievance procedure providing for the settlementof grievances between the parties which arise out of theinterpretation or enforcement of the Agreement It alsostipulates that grievances not settled through the griev-ance machinery provided may be appealed to a LocalJoint Adjustment Board, established by Respondent andthe Association, and thereafter to the National Joint Ad-justment Board (the NJAB), established by the SheetMetal Workers' International Association andSMACNAArticle X, Section 8(a) of the Agreement, commonlyreferred to as an "interest arbitration" provision is as fol-lowsIn addition to the settlement of grievances arisingout of interpretation or enforcement of this Agree-ment as set forth in the preceding sections of thisArticle, any controversy or dispute arising out ofthe failure of the parties to negotiate a renewal ofthis Agreement shall be settled as hereinafter pro-vided2 Unless noted to the contrary, all dates hereafter shall refer to calen-dar year 1984(a) Should the negotiations for renewal of thisAgreement become deadlocked in the opinion ofthe Local Union or of the Local Contractors' Asso-ciation, or both, notice to that effect shall be givento the office of the General President of SheetMetal Workers' International Association and thenational office of the Sheet Metal & Air Condition-ing Contractors' National Association, Inc If theGeneral President of Sheet Metal Workers' Interna-tional Association and the Chairman of the LaborCommittee of Sheet Metal and Air ConditioningContractors' National Association, Inc believe thedispute might be adjusted without going to finalhearing before the National Joint AdjustmentBoard, each will then designate a panel representa-tive who shall proceed to the locale where the dis-pute exists as soon as convenient, attempt to concil-iate the differences between the parties and bringabout a mutually acceptable agreement If suchpanel representatives or either of them concludethat they cannot resolve the dispute, the partiesthereto and the General President of Sheet MetalWorkers' International Association and the nationaloffice of Sheet Metal and Air Conditioning Con-tractors' National Association, Inc shall be prompt-ly so notified without recommendation from thepanel representatives Should the General Presidentof Sheet Metal Workers' International Associationor the Chairman of the Labor Committee of SheetMetal and Air Conditioning Contractors' NationalAssociation, Inc , fail or decline to appoint a panelmember or should notice of failure of the panel rep-resentatives to resolve the dispute be given, the par-ties shall promptly be notified so that either partymay submit the dispute to the National Joint Ad-justment BoardThe dispute shall be submitted to the NationalJoint Adjustment Board pursuant to the rules as es-tablished and modified from time to time by the Na-tional Joint Adjustment Board The unanimous de-cision of said Board shall be final and binding uponthe parties as soon as possible after the decision hasbeen reached There shall be no cessation of workby strike or lockout unless and until said Board failsto reach a unanimous decision and the parties havereceived written notification of its failureBy letter dated 29 February 1984, signed by the Em-ployer's president, Edmond G Lanfranco, both the As-sociation and the Respondent were advised as followsPursuant to Article XIII, Section 1, the undersignedhereby notifies you that we will continue to partici-pate in the Sheet Metal and Air Conditioning Con-tractors Association of Central California but weare revoking our assignment of bargaining rights ef-fective immediately Hereafter, the undersigned willbargain independentlyThereafter, on 22 March, the Respondent acknowl-edged receipt of the Employer's letter revoking its as-signment of bargaining rights to the Association, and re- SHEET METAL WORKERS LOCAL 283 (CONDITIONED AIR)663quested that the Agreement be opened for negotiationsHowever, bargaining did not commence until July Inthe interim, the Employer had commenced negotiationsconcerning a separate unit of employees with anotherlabor organization, Plumbers Local 246, and on 12 June,the Employer advised the Respondent that signing anyfuture agreement with it would be contingent upon nego-tiating a new agreement with the Plumbers UnionThe parties commenced negotiations on 5 July OnFriday, 6 July, the Plumbers Union, which was engagedin separate negotiations with the Employer, commenceda strike and established a picket line at the Employer'spremises Commencing the following Monday, 9 July, allof the Employer's sheet metal employees, including thesuperintendent, ceased workingFurther contract proposals were exchanged by theEmployer and the Respondent at the next bargaining ses-sion on 16 July, but no agreement was reached At thissession the Employer advised that due to its inability toobtain employees through the Respondent's hiring hall, itintended to immediately begin hiring replacementsThereafter the Employer began interviewing and hiringemployees, and, by letter dated 30 July, Lanfranco ad-vised Respondent as followsConditioned Air and Refrigeration Company, Inchas recently received evidence which demonstratesthat Sheet Metal Workers International AssociationLocal Union No 283 no longer represents a majori-ty of Conditioned Air's employees in its sheet metalworkers bargaining unit Accordingly, ConditionedAir can no longer lawfully continue to negotiatewith your local unionThe "evidence" of Respondent's loss of majority statusreferred to in the aforementioned letter consisted of a pe-tition signed and dated by each of the newly hired em-ployees advising that they did not wish to be representedby Respondent, infraThere were no further negotiations between the par-ties On 1 October the Respondent advised the NJABthat it considered negotiations with the Employer to be"deadlocked" within the meaning of article X, section 8of the Agreement which expired on 30 June, and in-voked the interest arbitration provisions of that articleThereafter Respondent submitted a detailed report to theNJAB setting forth the parties' respective bargaining po-sitions A hearing was held in Scottsdale, Arizona, on 6November The Employer elected not to appear On 8November, the NJAB issued its written decision requir-ing the Employer to execute a 3-year collective-bargain-ing agreement extending from 1 July 1984 to 30 June1987, identical in all respects to the then current agree-ment between Respondent and the Association, with theexception of article X, section 8, the interest arbitrationprovision, which the NJAB deleted from the contractIn February 1985, the Employer filed a petition in theUnited States District Court for the Eastern District ofCalifornia (Case No CV-84-568-REC) to vacate the arbi-tration award The Respondent filed a counterpention toconfirm the award This litigation is currently pendingC The Petition, The Employer's Withdrawalof Re-cognition,The petition, addressed "To Whom It May Concern"is a handwritten document, on yellow legal-pad paper,bearing the signatures of 10 employees and the dates, onwhich they signed The petition states that the under-signed employees of the Employer "Do not wish to berepresented by the Sheet Metal Union, Local #283 inanyway [sic], shape, or form"James Salazar, who was hired by the Employer on 16July, testified that he personally prepared the petition,circulated it among the sheet metal employees, observedeach employee sign and date it, and left it on Lanfranco'sdesk on 30 July, at the end of the workday He spoke tono one prior to prepanng the document, had no assist-ance in drafting it or in obtaining the employees' signa-tures, and advised each employee that they could sign itif they wanted to Further, Salazar testified that henever, at any time, had any conversation with Lanfrancoregarding the petition .Lanfranco, who has been president of the Employersince late 1983, testified that he found the petition on hisdesk in the early afternoon of 30 July He had no priorknowledge that it was being circulated, and did notknow who placed it on his desk That afternoon, upondiscussing the matter with his attorney, he sent Respond-ent the aforementioned letter withdrawing recognitionEmployee Andy Reitsma was the last employee tosign the petition Reitsma testified that he applied for thejob with the Employer on 30 July and filled out somepapers on that date However, so he testified, he was notasked by Salazar to sign the petition until "maybe aweek or two" after he began working, at which time Sa-lazar told him to sign it and backdate it to 30 July Thisrequest "bothered" Reitsma, but he complied because he"wanted to keep his job" When asked what was Sala-zar's position at that time, Reitsma testified, "I guess su-pervisor, he ran everything" When asked whether hefelt that Salazar had "any control at all over his employ-ment," Reitsma said that he didOne of Reitsma's daily timecards furnished to Re-spondent by the Employer pursuant to subpoena, indi-cates that Reitsma worked a total of 8 hours on "7-31-84 " However, it appears that this card was originallydated "8-7-84," and that the latter date had been erasedand the date "7-31-84" superimposed Reitsma does notrecall erasing the card Another daily timecard bears thedate "Aug 1, 1984"Russell Smith, comptroller for American Air Compa-ny, Inc , Reitsma's prior employer, provided timecardsshowing that Reitsma worked 8 hours for that companyon 30 July, and worked each day thereafter until theclose of business on 3 August, when he was terminatedEmployee Armon Neill testified that he was inter-viewed for a job by Lanfranco on 25 July and was toldthat he was hired However, Neill continued working forhis then current employer, Ray McDonald, Incorporat-ed, through 27 July, and did not begin working for theEmployer until 30 July Neill testified that on theevening of 25 July, he received a phone call from Lan-franco, who asked Neill to come in the following day 664DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand sign a paper stating that he did not want to be repre-sented by the Sheet Metal Union, and that this wouldhelp Lanfranco out as far as union problems he washaving Neill did go to the Employer's premises the fol-lowing day, where Lanfranco told Neill to sign the peti-tion and to date it so that it would appear he had begunwork on 26 July rather than the following week whenNeill had been scheduled to begin Neil did so Neill fur-ther testified that another employee, James Collard, whoalso worked at Ray McDonald, Incorporated, waspresent in Lanfranco's office and that both employeessigned the petition at the same time Collard's name ap-pears opposite Number 8 on the petition Neill's nameappears immediately below it, opposite Number 9 Bothemployees signed it on "7-26-84"Pursuant to subpoena, the Employer furnished Re-spondent with Neill's payroll records Neill testified thata daily timecard dated "7/26-7/27" and showing 16hours of work on those days was not in his handwritingHe further testified that although he did not perform anywork for the Employer on those days, during which hewas working for Ray McDonald, Incorporated, he wasnevertheless paid by the Employer for those days, andthat James Collard and another employee, MarkSchmidt, had also been paid for days in which they hadnot performed laborNeill testified that when he began working for theEmployer, he reported to two individuals, John Short,vice president, and Salazar Salazar, according to Neill,reported to Short and was foreman over the shop andfield He would tell the employees where to work andwhat materials would be neededEmployee James Collard was interviewed and hiredby Lanfranco He recalls that both he and Neill met withLanfranco, and that Lanfranco said that he was droppingthe Union and was going nonunion Although Collardwas unable to recollect who presented him with the peti-tion, he is certain that he and Neill signed it at the sametime Collard's recollection of the events in question wasadmittedly confused, and he stated that he was honestlytrying to recall the events but that it was difficult be-cause the details about the papers he signed upon becom-ing employed, and who presented the papers to him, didnot mean anything to him at the time, all he wanted todo was go to workEmployee Mark Schmidt testified that he first heardabout the job from Lanfranco's father, who lived acrossthe street from Schmidt Lanfranco's father told him thatthe company was thinking about going nonunion There-after, Ed Lanfranco, owner of the Employer and a friendof Schmidt's, came to his home and talked about puttingtogether a nonunion shop with close to the same wagesas union shops There was further discussion and a con-tract was eventually prepared reflecting the benefits andwages Schmidt would be receiving as an employee 3Schmidt testified that Salazar asked him to sign the peti-tion on 25 July, "a couple days" after Schmidt startedwork The petition reflects that Schmidt did sign it onthat date3 Schmidt, however, had apparently misplaced his copy of the contractand was unable to produce It at the hearingKen Mitchell, owner of Mitchell Aire, for whomSchmidt worked prior to his employment with the Em-ployer, testified that according to company timecards,Schmidt worked full days for Mitchell Aire on 24, 25,26, and 27 JulyKathryn A Sure, attorney for Respondent, testifiedthat she had a phone conversation with Schmidt on 28January 1985, and had made contemporaneous notes ofthe conversation, which she produced at the hearingDuring the conversation, Schmidt told her that he wasfriendly with Lanfranco, that he and Lanfranco had acontract of employment, that Lanfranco had given him apetition which he signed, and that he had never talked toSalazar about the petitionJohn Short was formerly vice president of the Em-ployer Short testified that when Salazar was hired inJuly, he was used as a leadperson and was never reallygiven a title However, due to the critical labor prob-lems, Short suddenly found himself without qualifiedtechnicians Thus, he selected Salazar, who had previ-ously worked for the Employer and was one of the fewemployees with sheet metal experience, to provide theleadership to the rest of the crew in order to get the jobcompleted Short testified that during this penod, appar-ently throughout July, Short would organize the crews,make sure that all the materials were ordered, and sched-ule the majority of the work He would go over a layoutwith Salazar and Salazar, according to Short, would then"get with certain people and get them lined out onthings to do and they followed his direction" Short fur-ther testified, "I think that the confidence I showed Bobshowed the men, indirectly, that Bob had some author-ity" Short added, however, that Salazar had no authorityto hire or fire, that the men reported directly to Short,and that prior to August they had not been specificallyadvised as to Salazar's authority However, about thefirst part of August, Short held a job meeting with thecrew early one morning and said he would be workingclosely with Salazar, that the employees should listen tohim, and that Salazar would be directing their workShort testified that he and Lanfranco may have talkedabout the petition on four or five occasions On one oc-casion, Lanfranco told Short about a petition being cir-culated among the employees, but Short was uncertainwhether this occurred before or after 30 July However,Short does recall that during a later conversation Lan-franco told him that all the employees had signed the pe-tition and that "we are moving on to business"Lanfranco, on rebuttal, denied having any conversa-tion with Neill or Collard about the petition, and deniedhaving any conversation with Short about the petitionuntil after 30 July He did not deny, however, Schmidt'stestimony regarding the employment contract and themeeting at Schmidt's homeD Analysis and Conclusions Concerning the PetitionIt was stipulated that until at least 30 June 1984, Re-spondent was the exclusive 9(a) bargaining representativeof the Employer's employees in the following unit SHEET METAL WORKERS LOCAL 283 (CONDITIONED AIR)665All employees of Conditioned Air engaged in butnot limited to the (a) manufacture, fabncation, as-sembling, handling, erection, installation, disman-tling, conditioning, adjustment, alteration, repairingand servicing of all ferrous or nonferrous metalwork and all other materials used in lieu thereof andof all air-veyor systems regardless of material usedincluding the setting of all equipment and all rein-forcements in connection therewith, (b) all laggingover insulation and all duct lining, (c) testing andbalancing of all air-handling equipment and ductwork, (d) the preparation of all shop and fieldsketches used in fabrication and erection, includingthose taken from original architectural and engi-neering drawings or sketches, and (e) all other workincluding in the jurisdictional claim of Sheet MetalWorkers' International Association, excluding allother employees, guards and supervisors as definedin the ActThe Employer takes the position that Respondent isprecluded by Section 10(b) of the Act from attemptingto litigate the issue of the Employer's good-faith doubtof the Respondent's continued majority status, and main-tains that this issue may only be raised pursuant to atimely filed charge alleging an 8(a)(5) refusal-to-bargainviolation 4The Employer's contention is without merit All thematerial events surrounding the Employer's withdrawalof recognition on 30 July occurred within the 6 monthsprior to the filing of the relevant charges herein It isclear that Section 10(b) of the Act does not preclude Re-spondent's defense that the Employer's withdrawal ofrecogmtion was unlawful as the charge was filed at atime when the Employer's withdrawal of recognitioncould have been attacked directly as an unfair laborpractice North Bros Ford, 220 NLRB 1021 (1975), ValuWarehouse Foods, 270 NLRB 316, 321 (1984) Thus, Re-spondent's charge, subsequent to its withdrawal, couldhave been reinstated within the 10(b) period WinerMotors, 265 NLRB 1457 (1982) Nor may a dismissal of acharge preclude a defense based on the same contentionsHotel & Restaurant Employees Local 274 (Hospitality Ca-tering), 269 NLRB 482 (1984)The testimony of Salazar and Lanfranco is unambig-uous and concise, and was delivered with initially favor-able demeanor, my early favorable impressions of eachwere eventually eroded, however, and, in the end, entire-ly overcome by the wealth of evidence contrary to theirtestimonies Salazar stated that he began circulating thepetition on 25 July and had obtained the signatures ofeach of the 10 replacement employees by 30 July,5 onwhich date he placed the petition on Lanfranco's deskLanfranco asserted that he had no knowledge of the peti-tion until he found it on his desk on 30 July, on which4 Respondent did file a charge of this nature on 6 August, and thereaf-ter, on 2 October, withdrew the said charge following the Issuance of adismissal letter5 The petition reflects that six employees had signed the petition on 25July, three employees signed on 26 July, and one, Andy Reitsma, signedon 30 Julydate he wrote a letter to the Respondent withdrawingrecognitionCounsel for the General Counsel -appears to concedethe implicit defects in the credibility (as, in my opinion,he must), of Salazar or Lanfranco, and his brief containsthe following analysis, which is of particular importanceand is, therefore, set forth in its entiretyThe Employer and Salazar both assert that all tensignatories of the petition were employed and work-ing on July 30 The tenth and last signatory,Reitsma, testified that he signed the document afterhe began working in "early August" and was toldto backdate his signature to July 30Based on a review of the record, it is now theposition of General Counsel that while Reitsma ap-plied for employment on July 30, and thereaftercompleted certain employment documents on thatdate, his first day of actual work was not until thefollowing Monday, August 6 While time cards forReitsma were produced for the dates of July 31 andAugust 1, these documents were of questionable ve-racity Moreover, payroll records from his previousemployer reflect that Reitsma worked a normalwork week from July 30 to August 3 for that em-ployer Other than the questionable time cards, theEmployer did not produce any other evidence thatReitsma was actually working during the week ofJuly 30-In these circumstances, the General Counselcannot rely upon the testimony of Lanfranco or Sa-lazar concerning Reitsma's status as an employee onJuly 30 Moreover, and perhaps more importantly,these same circumstances suggest it was highly un-likely that Reitsma signed the petition on July 30Thus, assuming that Salazar placed the Petition onLanfranco's desk during the afternoon of July 30, itseems improbable that Reitsma could have made ap-plication for work, been hired, and thereafter metSalazar to sign the petition prior to mid-afternoonon July 30 since the evidence reflects that Reitsmaworked eight hours that day for another employerBased on the foregoing, it is the position of theGeneral Counsel that there were, in all likelihood,only nine signatures on the petition when it was re-ceived by the EmployerThe General Counsel, in an evident attempt to put thebest face possible on the hand he was dealt, maintains,however, that although the testimonies of Salazar andLanfranco were "unreliable," and although the Employ-er furnished timecards of "questionable veracity" to Re-spondent pursuant to a subpoena, nevertheless the re-mainder of the testimonies of Salazar and Lanfrancoshould be credited Thus, according to the GeneralCounsel, the testimonies of employees Neill and Collard,and apparently Sure, are unworthy of beliefThe best that may be extracted from James Collard'stestimony is that he was very confused and entirely un-certain of the events in question, and that they made noimpression on him at the time He merely wanted tobegin working and was unconcerned with the circum- 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstances surrounding the signing of any papers upon obtaming employment or the identity of the individualswho may have presented the papers to him However atseveral points during his lengthy testimony Collard reitcrated that he and Neill both signed and dated the pennone at the same time and that the date was accurateOn cross examination Collard agreed that he could notrecall any individual other than Salazar giving him anydocumentsI credit the testimony of Armon Neill who appearedto be a forthright witness with no apparent bias againstthe Employer Thus I am convinced that Neill did infact, receive a phone call from Lanfranco on 25 Julythat Lanfranco asked him to come in the following dayto sign a paper regarding the Union and that on 26 JulyLanfranco presented Neill with the petition in his office,and asked him to sign it and date it so that it wouldappear Neill was employed on that date in order to helpLanfranco out with the union problem Moreover thecredible testimony of Neill who recalled that Collardwas present during this meeting with Lanfranco coupledwith that portion of Collard s testimony of which he wascertain and which I credit namely that Collard signedand dated the petition at the same time as Neill, makes itabundantly clear, and I find that Lanfranco asked bothNeill and Collard to sign the petition on 26 JulyI was not favorably impressed with the demeanor ortestimony of Mark Schmidt a friend of Lanfranco whosurprised Respondent s counsel at the hearing by testifymg that Salazar handed him the petition and who thereafter denied previously having told Respondent s attorney that, in fact, Lanfranco, not Salazar had made thisrequest Moreover the remainder of Schmidt s testimonyappeared evasive, particularly his inability to provide anysalient details surrounding his allegedly being given thepetition by Salazar Rather, I fully credit the precise anddetailed testimony of Respondent s attorney, KathrynSure, who spoke to Schmidt on the telephone just 3 daysprior to Schmidt s appearance at the hearing herein andfind that Schmidt advised her, in no uncertain terms thatLanfranco not Salazar gave him the petition and thathe had never spoken to Salazar about it However Icredit that portion of Schmidt s testimony which is unrebutted, namely, that Lanfranco entered into a pnvatecontract of employment with him prior to the time ofthe alleged circulation of the petition at which timeLanfranco advised Schmidt that he was putting togethera nonunion shop 7Upon withdrawal from a multiemployer unit theunion continues to enjoy the presumption of majoritystatus in a single employer unit Palace Club 229 NLRB1128, 1135 (1977) The employer however may rebutthis presumption by clear, cogent, and convincing evidence showing either actual loss of majority support orobjective factors sufficient to support a reasonable goodfaith doubt of the union s majority NLRB v Tahoe° Collard referred to It as the dealabout Local 283 or whateverthe hell it is7 Obviously this would have been sufficient to invalidate Schmidt ssignature on the petition even if Salazar had presented It to him asSchmidt s employment contract was admittedly premised on the existenceof a nonunion shopNugget Inc 584 F 2d 293 297 (9th Cir 1978) Bay AreaLos Angeles Express 275 NLRB 1063 1085 (1985)Randle Eastern Ambulance Service 230 NLRB 542 551-552 (1977) And clearly such loss of majority supportmust not be attributable to the employer s own unfairlabor practices Clear Pine Mouldings v NLRB 632 F 2d721 730 (9th Cir 1980) Bay Area Los Angeles Express,supra Rockland Lake Manor 263 NLRB 1062, 1067-1068 (1982)The record shows that there were approximately 10unit employees represented by Respondent who eitherceased work on 9 July or failed to return to work fromlayoff status subsequent to 9 July These employees together with the nine replacement employees who allegedly were working on 30 July,8 comprise the unit for determmmg majority status NLRB v Tahoe Nugget supraWhile the Respondent maintains that the appropriate unitas of 30 July the date the Employer withdrew recogmton, consists of some 19 or more employees the GeneralCounsel maintains in reliance of certain record evidencethat all but 2 or 3 employees of the original employeecomplement found immediate and substantially equivalent employment elsewhere and should therefore nolonger be included in the unit Respondent on the otherhand disputes this contention and maintains that therecord evidence fails to establish that any of the originalemployees found substantially equivalent employmentelsewhere, or have indicated a desire to abandon theiremploymentI find it unnecessary to determine this issue I do sobecause the petition utilized by the Employer to substannate the Respondent s alleged loss of majority status isfatally flawed The only clear cogent, and convincingevidence 9 presented on the issue of the instigation andcirculation of the petition namely the testimony ofNeill, demonstrates that the testimony of Salazar andLanfranco is not only unreliable, as characterized bythe General Counsel but has been deliberately fabricatedand is utterly unworthy of belief in any respect It isclear that Lanfranco personally solicited the signaturesof two newly hired employees, Neill and Collard 1•Moreover such fabrication under oath leads reasonablyto the inference which I reach that none of the signstures may be relied upon as credible evidence of employee intent Thus I discredit in its entirety the testimony ofSalazar and Lanfranco on this issue even though porlions of their testimony may be uncontroverted Plasterers Local 394 207 NLRB 147 (1973) SMI of WorcesterInc 271 NLRB 1508 1522 (1984)As a consequence of the foregoing it is unnecessary todetermine whether Salazar was a supervisor or agent ofRespondent at the time he allegedly solicited the remainmg signatures Indeed it is interesting to note that theonly employee Andy Reitsma who did credibly testi8 The General Counsel agrees that since Rensma did not begin workmg for the Employer until 6 August he was not properly in the unit on30 July9 NLRB v Tahoe Nugget supra'° Such conduct is violative of Sec 8(a)(1) of the Act Columbia Budding Materials 239 NLRB 1342 1346-1347 (1979) Rockland Lake Manorsupra at 1069 (1982) SHEET METAL WORKERS LOCAL 283 (CONDITIONED AIR)667fy" that Salazar handed him the petition, said that "Sa-lazar ran everything there," and that he was botheredabout being requested to backdate the document pursu-ant to Salazar's request but he felt that it would jeopard-ize his job if he refused It seems reasonable to concludethat other employees would, under similar circumstances,have had a reasonable basis to believe that their employ-ment was dependent upon signing the petition, particu-larly, insofar as former Vice President Short's credibletestimony demonstrates, because none of the new em-ployees, at the time they signed the petition, had beenadvised specifically of the extent or limits of Salazar's au-thority over themOn the basis of the foregoing, I find that at the time itwithdrew recognition from the Respondent, the Employ-er did not have a good-faith doubt of Respondent's con-tinued majority status Therefore, such doubt cannot beused as a predicate for a finding that Respondent's insist-ence that the Employer continue the bargaining relation-ship violated Sections 8(b)(1)(A) and 8(b)(2) of the ActThese allegations are dismissedE Analysis and Conclusions Concerning the InterestArbitration IssueThe issue presented, which the parties characterize asone of first impression, is whether an interest arbitrationprovision embodied in a multiemployer association's con-tract with a union, requiring binding arbitration of unset-tled contract issues, may be enforced against an employ-er which timely withdraws" from the association andelect to bargain individuallyThe complaint alleges and the General Counsel main-tains that under such circumstances the interest arbitra-tion article conflicts with the proscription of Section8(b)(1)(B) of the Act which makes it unlawful for "alabor organization to restrain or coerce an em-ployer in the selection of his representatives for the pur-poses of collective bargaining or the adjustment of griev-ances," and that an attempt to enforce the article istherefore violative of the ActThe General Counsel maintains, in his brief, thatThe interest arbitration provision of the [Associa-tion-Union] contract does not apply to bargainingdisputes between the Union and an employer wholawfully withdraws from the Association groupThose provisions apply to disputes in the multi-em-ployer unit They do not apply to disputes in asingle employer unit Accordingly, once the Em-" Reitsma's testimony was characterized by his evident anger InquiryInto its cause led me to conclude that he feared being found out in hisacquiescence to Salazar's request that he backdate his signature on thepetition, and that the prospect of being judged a liar caused him extremeemotional discord While I was initially inclined to discredit his testimo-ny, reflection causes me to reach the exact opposite conclusion As aresult, I credit Reitsma's testimony over that of Salazar I am reinforcedin this conclusion by its consonance with the testimony of other employ-ees12 While the Employer notified the Respondent on 27 February that ItIntended to bargain Independently but also "will continue to participatein the [Association]," the parties appear to premise their respective argu-ments on the assumption that, for purposes of this case, the Employer ef-fectively "withdrew" from the Associationployer in this case timely withdrew fromSMACNA, the interest arbitration clause was notapplicable to it without the Employer's agreementThe Employer was therefore free to negotiate itsown contract and could not be forced to accept acontract imposed by an outside bodyThe General Counsel's citation of authonty in supportof this position begins and ends with Sheet Metal WorkersLocal 59 (Employer Assn ), 227 NLRB 520 (1976), whichinvolves the very interest arbitration provisions in issueherein There, however, the similarities end, due to thefact that in Sheet Metal Workers Local 59 the issue pre-sented was whether the union might utilize the machin-ery of the interest arbitration provision of an expiredcontract to require that the successor contract also con-tain the same interest arbitration provision, and, more-over, unlike the instant case, this issue was not raised inthe context of a single employer's withdrawal from amultiemployer unit The Board found that the interest ar-bitration provision was a nonmandatory subject of bar-gaining," and that the union had violated Section8(b)(3) of the Act by insisting upon its retention in thesuccessor contract to the point of impasseThe Board also stated as followsOne can hardly conceive Of a more fundamentalright embodied in our Act than the right of bothemployees and employers to bargain collectivelythrough representatives of their own choosingThus, while it is clear that the parties may agree tosubstitute another individual or entity to resolve dis-putes associated with the collective-bargaining proc-ess, it is also true that the right to select one's ownbargaining representative is so basic and importantthat its relinquishment will not be casually imputed,nor will an initial waiver of that right in any wayimpair a party's right to demand that this nonman-datory topic not act as a barrier to any future nego-tiations 9 In the instant case, the Employers Asso-ciation made clear from the outset that it would notagree to the present dispute resolution clauses in thenegotiations for a new contract This being so, Re-spondent was not privileged to insist upon the non-mandatory subject to the point of impasseWhile it may be true, as Member Fanning asserts,that the Employers Association may have otherforums in which to seek relief, it does not followthat it is to the courts, and ,not this Board, that theEmployer should address its arguments The con-tract provisions in this case are concededly nonman-datory subjects of bargaining, an area of law withinthe peculiar competence of the Board Furthermore,we also agree with the Administrative Law Judge'sfinding that Respondent's conduct from the outsetof negotiations was designed to supplant the Em-ployer Association as bargaining representative withthe National Joint Adjustment Board We therefore13 However, Chairman Murphy, in a vigorous dissent, would find thatInterest arbitration is the "collective bargaining toolof the future," andshould be a mandatory subject of bargaining 668DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfind that the Union's insistence that National JointAdjustment Board procedure be retained in the con-tract was an attempt to force the Employers Associa-tion to relinquish its right to select its own bargainingrepresentative and, as such, constituted an unfairlabor practice within the meaning of Section8(b)(1)(B) of the Act [Emphasis added ]9 NLRB v Wooster Division of Borg-Warner Corp, 356 U S 342(1958)Thus, Sheet Metal Workers Local 59 appears to holdthat an interest arbitration provision in a contract maynot be utilized to circumvent established Board law re-garding nonmandatory subjects of bargaining, includingthe nonmandatory subject of interest arbitrationThe instant case specifically does not involve the per-petuation of the interest arbitration provision in a succes-sor contract Here, it was only when the parties became"deadlocked" upon admittedly mandatory subjects ofbargaining and following the Employer's invalid with-drawal of recognition, that the Respondent invoked theinterest arbitration provision of the expired contractMoreover, the decision of the NJAB specifically pro-vides as followsC Article X, Section 8 shall be eliminatedIt is not the intent of the Board to impose anynonmandatory subject of bargaining on an unwillingparty In the event either the NLRB or any courtof competent jurisdiction finds that any provision ofthe agreement imposed is a nonmandatory subject,that provision will be deleted The parties are di-rected to enter into negotiations to replace that sec-tion of the contract to substitute a mandatory re-placement In the event the parties cannot agree ona replacement for the disputed section, the Boardretains junsdiction to resolve that IssueRespondent principally relies upon two more recentcases, decided on the same day, namely Sheet MetalWorkers Local Union 420 v Huggins Sheet Metal, 752F 2d 1473 (9th Cir 1985), and Hotel & Restaurant Em-ployees v Williams, 752 F 2d 1476 (9th Cir 1985) Thesecases were brought under Section 301(a) of the Act tocompel interest arbitration The Huggins case is factuallyidentical to the instant matter There, the court foundthat the interest arbitration provision survives the expira-tion of the multiemployer association contract and be-comes enforceable against a single employer upon itstimely withdrawal from the association, thereby requir-ing the single employer to arbitrate the terms and condi-tions of a successor contract The court's rationale forthis holding is set forth in the companion Williams case,supra, and is as followsIn Nolde Brothers, Inc v Local No 358, Bakery &Confectionary Workers Union, 430 U S 243, 94LRRM 2753 (1977), the Supreme Court held that adispute over severance pay under an expired collec-tive-bargaining agreement was arbitrable eventhough both the dispute and the request for arbitra-tion arose after the contract had been terminatedThe Court reasoned that the parties had agreed toarbitrate all disputes which arose out of the contrac-tual relationship, and that enforcement of the clausewould promote the strong national policy favonngarbitration of labor disputes Furthermore, theCourt held that "the presumptions favoring arbitra-Nifty must be negated expressly or by clear implica-tion" Nolde, 430 U S at 255Although the arbitration clause in Nolde was arights or grievance arbitration clause, the Court'srationale applies with equal force to interest arbitra-tion clauses For us to rule otherwise would severe-ly limit the usefulness of an interest arbitrationclause because negotiations for a new contract oftenbecome deadlocked after the expiration date of thecontract has passed To hold that all rights under[the interest arbitration article] terminated at thecontract's expiration date would effectively invali-date the entire provision and would be inconsistentwith the clear and unambiguous language of that ar-ticleThe Employers contend that the post-contractenforcement of the interest arbitration provisionwill bind them to successive contracts containingthe same provision This contention has no merit[The interest arbitration article] provides for arbitra-tion on only two issues wages and fringe benefitsEven if [the interest arbitration article] had provid-ed otherwise, the provision would be invalid be-cause arbitration can only be required for mandato-ry bargaining subjects, and an interest arbitrationclause is a nonmandatory subject In addition, aUnion's insistence on the inclusion of a mandatoryarbitration clause in a successor contract withoutthe consent of the employer would constitute a re-fusal to bargain in good faith Sheet Metal Workers'International Association, Local 14 v Aldrich AirConditioning, Inc , 717 F 2d 456, 458-59, 114 LRRM2657 (8th Cir 1983) An arbitration make [the inter-est arbitration article] self-perpetuating by includingan interest arbitration clause in the new contractThe General Counsel and the Employer disagree withthe Ninth Circuit's holding in the aforementioned cases,and argue that the issue advanced herein, namely, wheth-er an employer may be bound to an agreement reachedby a bargaining representative not of its own choosing,was not presented to or addressed by the Court in Hug-gins or Williams, and that, moreover, Board law, namely,Sheet Metal Workers Local 59, conflicts with this holdingThe briefs of Respondent, and the parties-in-interestherein, Sheet Metal Workers' International Association,AFL-CIO, and SMACNA, the two organizations thatestablish and select the representatives of NJAB, containextensive discussions of the background, history, andpurpose-of-interest arbitration provisions The briefs em-phasize that such clauses, providing a mechanism for thevoluntary settlement of disputes in place of economicwarfare, are common to thousands of collective-bargain-ing agreements and that their validity has been acknowl- SHEET METAL WORKERS LOCAL 283 (CONDITIONED AIR)669edged by the Board" and enforced by various circuitcourts generally 15 Further, circuit courts have enforcedawards by the NJAB premised on the identical interestarbitration provision herein 16The very purpose of an interest arbitration provision isto provide, in a current contract, an agreed-upon methodfor determining the terms of the next contract shouldthere be a deadlock in negotiations Therefore, it is es-sential that the parties agree prospectively as to the iden-tity of the representative who may be called upon to re-solve the future dispute In the instant case, as a memberof the Association, the Employer selected the NJAB toserve this purpose That is, it elected to designate theNJAB to arbitrate the provisions of the next contractupon deadlock or impasse The General Counsel's mereassertions, without analysis or citation of any persuasiveauthority, to the effect that the interest abitration provi-sion in a multiemployer contract may not be applied todisputes in a single employer unit, conflicts with theclear holding in Huggins, supra, and Sheet Metal WorkersWelfare Fund v Tampa Sheet Metal, supra, where theNinth and Eleventh Circuits enforced the very provi-sions in question herein against single employers whowithdrew from multemployer unitsOn the basis of the foregoing I conclude that the Em-ployer, while a member of the Association, voluntarilyselected the NJAB as an interest arbitration panel for itsnext contract, regardless of whether the Employer re-mained a member of the Association, and that neither theGeneral Counsel nor the Employer has presented a con-vincing argument, based on Board precedent, warrantinga finding that the Respondent has violated the Act by re-quiring the Employer, through arbitration by the NJABand enforcement by the District Court, to live up to itspart of the bargain 17 These allegations are dismissedF Factual Background Concerning Respondent'sCharges Against and Fine of Gary LindblomGary Lindblom, a member of Respondent, beganworking for the Employer in 1972, and worked untilJune at which time he refused to cross the Plumbers'picket line He was reemployed in December as shopforeman, and continued working for the Employer inthat position until May 1985 when he was elevated tothe position of general sheet metal superintendentAs shop foreman, Lindblom would deal with walk-incustomers, estimate the cost of work, process the neces-sary paperwork through the front office, and assign the14 Columbus Printing Pressmen Local 252, 219 NLRB 268 (1975)15 Winston-Salem Printing Pressmen v Piedmont Publishing Co, 393F 2d 221 (4th Cif 1968), A Seltzer & Co v Livingston, 361 F 2d 218 (2dCir 1966), enfg 253 F Supp 509 (1966), Chattanooga Mailers Local 92 vChattanooga News-Free Press, 524 F 2d 1305 (6th Cu. 1975), Milwaukee &Graphic Communications Local 23 v Newspapers Inc , 586 F 2d 19 (7thCif 1978), Builders Assn of Kansas City v Greater Kansas City LaborersDistrict Council, 326 F 2d 867 (8th Cir 1964), Hotel & Restaurant Employ-ees v Williams, supra26 Sheet Metal Workers Local 420 v Huggins Sheet Metal, supra, SheetMetal Workers Welfare Fund v Tampa Sheet Metal, 786 F 2d 1461 (11thOr 1986)" It appears unnecessary, in light of the result I reach to discuss Re-spondent's argument under Clyde Taylor Co, 127 NLRB 103 (1960), andits progeny, that the filing of a civil suit in good faith cannot be found tobe an unfair labor practicework to particular employees He was responsible for co-ordinating the work of the approximately 7-10 shop em-ployees, and for insuring that the materials were avail-able, and that the employees properly performed the jobshe had given them He would inspect the final product,and deal with the customers when they came in to pickup the work It was also Lmdblom's responsibility toinsure that the employees' timecards were correct and hewould initial them to show they had been examinedLmdblom spent 25 percent of his time doing rank-and-file sheet metal production work not related to workingwith or instructing other shop employees If Ken Olsen,the superintendent, was not present, Lindblom wouldinterview the applicants for employment, and would thenreview the applicants with Olsen He recommended thatindividuals be hired or not hired, and his recommenda-tions were followed Lindblom testified that he also hadan assistant shop foreman However, the duties of this in-dividual are not specified in the recordIn February or March 1985, an employee who hadbeen hired previously to Lindblom was not performingup to Lindblom's standards Lindblom advised Olsen thathe simply was not satisfied with the employee's workand wanted to discharge him Olsen said he, too, wasthinking of dismissing the employee, and instructedLindblom to let him go On another occasion an employ-ee who had been assigned by Lindblom to work with fi-berglass insulation told Lindblom he was not very happyabout the work he had been given to perform, andwanted another assignment Lindblom told him that if hewas unwilling or unable to work around fiberglass, thenhe was free to leave Thereafter the employee quitLindblom testified that Superintendent Olsen wasmore involved with what went on in the field, and wasout of the shop most of the time On one occasionLindblom told Olsen that an employee deserved moremoney, and the employee received a raise Lindblomalso resolved disputes among employees regarding howthe work should be performed As shop foreman he hadhis own office, keys to the facility, and access to compa-ny personnel recordsLmdblom's affidavit statesWhen asked, I have given Ken Olsen my opinionregarding hiring and firing some employees, but'Ken Olsen always makes the actual decisions in thatarea Occasionally I participate in the interviewprocess, but I have never actually hired or firedanyoneOn one occasion, Ken Olsen decided to terminatean employee Ken is always the one to inform theemployee of their termination, but on this occasion,he was tied up on a job He directed me to tell theemployee of the decision if he wasn't back by 4 30that afternoon When Ken didn't get back in time, Ifollowed his instructions and told the employee hewas terminatedWhen I think one of the guys I work with de-serves more pay, I tell Ken Olsen I do this eventhough it is not one of my duties, but because Iwork everyday with the men, and when they do agood job, I think they should be paid for it Some- 670DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtimes Olsen agrees with my observations and hewill ask Ed Lanfranco the owner, to give them payraises I believe a number of those employees received raises because of Olsen s recommendationalthough some have not Olsen is interested in myobservations about employee performance and workquality to supplement what he knows and observesabout employees since this is Olsen s responsibilityas SuperintendentPrior to returning to work in December Lindblomspoke to Al Garrison Respondent s business agent andadvised him he was thinking about returning to work asshop foreman Garrison said, according to Lindblomthere would probably be quite a bit of flak over it thathe would probably be brought up on charges for goingback to work and that Garrison probably would not beable to do very much to protect himIn March 1985, Lindblom received a call fromHoward Gibson, business manager who said that Lmdblom was 2 months behind in his union dues He alsoasked how much Lindblom was making Lindblom toldhim, and Gibson wanted to know why Lindblom wouldwork for wages below union scaleBy letter dated 10 April 1985, Lindblom was advisedof his suspension from the Respondent for nonpaymentof dues On 17 April 1985, Lindblom notified the Respondent of his immediate resignation from the UnionBusiness Manager Howard Gibson preferred chargesagainst him on 22 April 1985 for working for the Employer at wages less than the contractual wage scale On6 June 1985 he was fined $2500 by the Trial Committeefor conduct that occurred prior to his suspension andresignation, during a time when Respondent was engaged in a dispute with the Employer over the negotiation of a collective bargaining agreementG Analysis and Conclusions Concerning theRespondents Action Against LindblomAs shop foreman Lindblom essentially ran the shopHe had a separate office, assigned work to employees,and recommended pay Increases Superintendent KenOlsen Lindblom s immediate supervisor, was out of theshop almost all the time and in the absence of OlsenLmdblom would interview employees He effectivelyrecommended that certain individuals be hired and thata particular individual whom he interviewed not behired On one occasion he advised Olsen that an employee who had been working in the shop prior to Lindblom s employment was not performing up to Lindblom sstandards and that he could not have him working thereOlsen who said he had been thinking of getting rid ofthe employee agreed, and in Olsen s absence, Lindblomactually advised the employee of his discharge On thebasis of the foregoing it is found that Lindblom was asupervisor within the meaning of the Act ElectricalWorkers IBEW Local 340 (Hulse Electric), 273 NLRB428 437-439 (1984) The cases cited by Respondent areclearly distinguishable 18Respondent s apparent agreement that assuming arguendo Lindblom s supervisory status, it would havebeen lawful for Respondent to fine him for performingmore than a minimal amount of bargaining unit workciting Columbia Typographical Union No 101 242 NLRB1079 (1979) is without merit Thus there is no evidenceshowing that this was the purpose of the fine More important the rationale of the cited case applies to the performance of struck work by supervisor members clearlynot the situation hereinFinally the Respondent maintains that it was notaware of Lindblom s supervisory status at the time Ittook the action against him The law is clear howeverthat the Respondent s beliefs motives or good faith donot constitute a valid defense Sheet Metal Workers Local85 (Suburban Sheet Metal), 273 NLRB 523 526 (1984)Thus, under the Board s reservoir doctrine it hasbeen clear that all persons found to be supervisors withinthe meaning of Section 2(11) of the Act are also employer representatives within the intent of Section 8(b)(1)(B)of the Act Teamsters Local 296 (Northwest Publications)263 NLRB 778, 779 fn 6 (1982)However, the Supreme Court has recently examinedand specifically rejected19 the Board's reservoir doctrine and concluded that Section 8(b)(1)(B) of the Actprohibits discipline only of those supervisor memberswho actually perform 8(b)(1)(B) duties•that is collective bargaining grievance adjustment, or some otherclosely related activity, such as contract interpretationIn this case the evidence is insufficient to allow a findmg that Lindblom engaged m such 8(b)(1)(B) dutiesAs a result I am constrained to conclude that the Respondent has not violated Section 8(b)(1)(B) by preferring charges against Lindblom and subsequently fininghim for accepting less than the collective bargainingagreement s specified pay scale for journeymenThese allegations are dismissedCONCLUSIONS OF LAW1 Conditioned Air & Refrigeration Company Incd/b/a Conditioned Air a/k/a CARCO is and has beenat all times material herein an employer engaged in cornmerce within the meaning of Section 2(2) (6) and (7) ofthe Act2 Respondent Sheet Metal Workers International Association Local Union No 283 is and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act3 Gary Lindblom has been at all times material hereina representative of the Employer for the purposes of collective bargaining and the adjustment of grievancesSince I have found that Respondent has not engagedin unfair labor practices within the meaning of the Act Ishall recommend to the Board that the complaint be dismissed in its entirety18 Emco Steel 227 NLRB 989 (1977) Walgreen Co 227 NLRB 1853(1977) Gerber Co 270 NLRB 1235 (1984) Fishback/Lord Electric Co270 NLRB 856 866 (1984)19 NLRB v Electrical Workers IBEW Local 340 481 U S 573 (1989) SHEET METAL WORKERS LOCAL 283 (CONDITIONED AIR)671On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2•ORDERIt is ordered that the complaint is dismissed in its en-tirety20 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all purOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theposes